     Case 2:19-cv-02142-WBS-EFB Document 43 Filed 02/06/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   THE UNITED STATES OF AMERICA,            No. 2:19-cv-02142 WBS EFB
13                 Plaintiff,

14        v.                                  ORDER RE: CROSS-MOTIONS FOR
                                              SUMMARY JUDGMENT SCHEDULING
15   THE STATE OF CALIFORNIA; GAVIN           ORDER
     C. NEWSOM, in his official
16   capacity as Governor of the
     State of California; THE
17   CALIFORNIA AIR RESOURCES BOARD;
     MARY D. NICHOLS, in her official
18   capacity as Chair of the
     California Air Resources Board
19   and as Vice Chair and a board
     member of the Western Climate
20   Initiative, Inc.; WESTERN
     CLIMATE INITIATIVE, INC.; JARED
21   BLUMENFELD, in his official
     capacity as Secretary for
22   Environmental Protection and as
     a board member of the Western
23   Climate Initiative, Inc.; KIP
     LIPPER, in his official capacity
24   as a board member of the Western
     Climate Initiative, Inc., and
25   RICHARD BLOOM, in his official
     capacity as a board member of
26   the Western Climate Initiative,
     Inc.,
27
                   Defendants.
28
                                          1
     Case 2:19-cv-02142-WBS-EFB Document 43 Filed 02/06/20 Page 2 of 2

1

2                                  ----oo0oo----

3               The court having considered the arguments of counsel,

4    the State of California’s opposed ex parte application to modify

5    the hearing date to accommodate its cross-motion for summary

6    judgment (Docket No. 39) is DENIED, and the court adopts the

7    following deadlines:

8       •   February 10, 2020: Defendants will file opposition(s) and

9           cross-motion(s) for summary judgment;

10      •   February 18, 2020: Amici, if any, shall submit briefs;

11      •   February 24, 2020: Plaintiff shall file its opposition to

12          cross-motions for summary judgment and its responses to

13          amici, if any;

14      •   March 2, 2020: Defendants shall file replies in support of

15          their cross-motions for summary judgment;

16      •   March 9, 2020: Hearing on cross-motions for summary judgment

17          at 1:30 p.m.

18              IT IS SO ORDERED.

19   Dated:   February 6, 2020

20
21

22

23

24

25

26
27

28
                                          2
